


117 HR 331 IH: Nurses Certification And Recognition of Experience Act of 2021
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 331
IN THE HOUSE OF REPRESENTATIVES

January 15, 2021
Mr. Keller (for himself and Ms. Wild) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend titles XVIII and XIX of the Social Security Act to provide flexibility in training and competency requirements for skilled nursing facility and nursing facility nursing aides under the Medicare and Medicaid programs.


1.Short titleThis Act may be cited as the Nurses Certification And Recognition of Experience Act of 2021 or the Nurses CARE Act of 2021. 2.Providing flexibility in training and competency requirements for skilled nursing facility and nursing facility nursing aides under the Medicare and Medicaid programs (a)In generalSections 1819(b)(5) and 1919(b)(5) of the Social Security Act (42 U.S.C. 1395i–3(b)(5), 1396r(b)(5)) are each amended—
(1)in subparagraph (A)(i)(I), by inserting (or, in the case of a specified individual (as defined in subparagraph (H)(ii)), meets the requirement described in subparagraph (H)(i)) after subsection (e)(1)(A); and (2)by adding at the end the following new subparagraph:

(H)COVID–19 training and competency requirement flexibility
(i)In generalFor purposes of subparagraph (A)(i)(I), the requirement described in this clause is, with respect to a specified individual (as defined in clause (ii)), that the individual demonstrates competency in work as a nursing aide through— (I)the successful completion of a nursing aide examination approved by the State;
(II)certification of competency by a site administrator of a nursing aide apprenticeship program approved by the State; or (III)an assessment by the facility in each of the areas and skills described in section 583.152(b) of title 42, Code of Federal Regulations (or a successor regulation).
(ii)Specified individual definedFor purposes of this subparagraph, the term specified individual means an individual who, during the emergency period described in section 1135(g)(1)(B)— (I)completed a nursing aide training program and competency assessment (whether online or otherwise) approved by the State; and
(II)completed a minimum of 80 hours of work as a temporary nurse aide, in supervised practical nurse aide training, in on-the-job nursing aide training, or in in-service nursing aide education, under the supervision of a registered nurse or a licensed practical nurse.. (b)Inclusion on registrySection 1819(e)(2)(A) and 1919(e)(2)(A) of the Social Security Act (42 U.S.C. 1395i–3(e)(2)(A), 1396r(e)(2)(A)) are each amended by inserting , or any specified individual (as defined in clause (ii) of subsection (b)(5)(H)(ii)) who meets the requirement described in clause (i) of such subsection before the period at the end.
(c)Educational and outreach activitiesThe Secretary of Health and Human Services shall undertake outreach and educational activities for purposes of informing States of— (1)the effects of the amendments made by this section; and
(2)what actions States may take with respect to the training and assessment of nursing aides in such State that will comply with the provisions of such amendments.   